MEMORANDUM **
This appeal from the district court’s September 29, 2005, order denying a motion for a preliminary injunction comes to us under 28 U.S.C. § 1292(a)(1) and 9th Cir. Rule 3-3.
We remand the case for the district court to reconsider, in light of this court’s December 8, 2005, decision in Ecology Center, Inc. v. Austin, 430 F.3d 1057 (9th Cir.2005), whether the Forest Service adequately explained its assessment of the Basin Creek Hazardous Fuels Reduction Project’s impact on the viability of the black-backed woodpecker. See id., at 1067-68.
We express no opinion regarding whether Ecology Center warrants a different result. This panel will not retain jurisdiction over any subsequent appeal in this case.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.